Citation Nr: 0931944	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-15 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychiatric disability prior to March 12, 2003, and higher 
than 50 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1977, from January 1987 to May 1987, and from September 1990 
to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

This appeal was previously denied by the Board in a decision 
dated in August 2005.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in August 2007, the Court 
granted a joint motion of the parties and remanded this 
matter to the Board for action consistent with the joint 
motion.  The Board remanded this matter to the RO/AMC in 
February 2008.  It has since been returned to the Board for 
further appellate action.  


FINDING OF FACT

Throughout the period of this claim, the Veteran's 
psychiatric disability has been manifested by occupational 
and social impairment that most nearly approximates reduced 
reliability and productivity.





CONCLUSIONS OF LAW

1.  For the period prior to March 12, 2003, the criteria for 
a 50 percent evaluation, for psychiatric disability have been 
met; the criteria for an evaluation in excess of 50 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9440 (2008).

2.  For the period beginning March 12, 2003, the criteria for 
an evaluation in excess of 50 percent for psychiatric 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9440 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks higher ratings for his psychiatric 
disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

The record reflects that the Veteran was provided the 
required notice in letters mailed in July 2007 and September 
2008.  Although the Veteran was not provided all required 
notice before the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  In 
addition, the Veteran was afforded VA examinations.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 30 percent rating is warranted for adjustment disorder or 
posttraumatic stress disorder (PTSD) if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9411 and 9440.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411 and 9440.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411 and 
9440.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 and 9440.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The claim of entitlement to service connection for adjustment 
disorder was granted in November 1996.  The Veteran filed the 
instant claim for an increased rating for his psychiatric 
disorder, now characterized as chronic adjustment disorder 
consistent with PTSD, in January 1999.  In a January 2002 
hearing officer decision, the RO increased the rating from 10 
to 30 percent, effective from September 25, 1998, the date 
shown in VA treatment records, pursuant to 38 C.F.R. 
§ 3.157(b).  In August 2004, the RO increased the rating to 
50 percent, effective March 12, 2003, based on a March 12, 
2003, statement from a treating VA psychiatrist.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA mental health clinic (MHC) treatment notes show complaints 
of a long history of mood fluctuations, anxiousness, poor 
sleep, irritability, preference for isolation, disturbing 
memories of his Gulf War service and nightmares. 

The record of a September 1998 VA mental health psychiatric 
evaluation notes that the Veteran presented with feelings of 
fatigue and anxiousness.  The Veteran reported fatigue, poor 
sleep, irritable mood, muscle ache, and feeling tense since 
he returned from Saudi Arabia in 1991.  He also reported 
having flashbacks about the Gulf War.  He reported seeing the 
aftermath of American soldiers being shot by missiles.  He 
denied depressed mood, lack of motivation, loss of interest, 
helplessness, or hopelessness.  He also denied suicidal and 
homicidal ideation.  His thought process was goal directed 
and though content was without delusions.  His mood was 
"okay" with anxious and constricted affect.  Cognition was 
intact and the Veteran experienced no hallucinations.  The 
assessment was anxiety symptoms; PTSD and somatization 
disorders to be ruled out.

A December 1998 VA mental health progress note states that 
the Veteran was very cooperative and was able to articulate 
more of his symptoms, which included frequent reexperiencing 
of war events, hyperarousal, chronic sleep disorder, 
irritability, and isolation.  He reported that he enjoys 
helping people and uses work as a distraction, although he 
felt a need to reduce his exposure to people and to work.  
The examiner described the Veteran as a pleasant, articulate 
gentleman who was noticeably tense and controlled.  There was 
no evidence of a substance abuse problem or of any psychoses.  
The Veteran denied suicidal or homicidal ideation, was alert 
and oriented times three, had constricted affect and "ok" 
mood.  He had little, if any, social life presently.  The 
assessment was PTSD.  He also reported that he had lost a job 
due to use of sick leave.  The global assessment of 
functioning (GAF) score was 45.  

Another December 1998 VA mental health progress note states 
that the Veteran had chronic insomnia and hyperarousal.  He 
reportedly was working in an environment conducive to his 
need for decreased stimulation.  He worked the evening shift 
for an airline reservation network.  He reportedly enjoys 
helping people make connections.  On occasion he stated that 
he has to leave his post because he gets overwhelmed with 
stress and with his memories of his service in the Persian 
Gulf War theatre.  His demeanor was cautious but he was eager 
to share information about himself and his experiences.  He 
was quite tense but had logical and relevant thoughts and 
speech.  Social and occupation spheres in his life were noted 
to be significantly contained and dampened since his war 
experiences in 1990-1991.  He was noted to be working below 
his educational functional level; but he was reportedly 
taking computer classes to upgrade his skills.

A January 1999 VA mental health progress note states that the 
Veteran presented with tension and was filled with images and 
stories from the Persian Gulf War.  These thoughts intrude on 
his thinking although he does not have a thinking disorder or 
other psychosis.  He was pleasant, oriented times three, 
alert, motivated to improve his career and lifestyle, but 
truly held back by his sleep disturbance and intrusive 
symptoms.  The examiner opined that the Veteran has enough 
social skills to work around the avoidance, even though it is 
burdensome.

The report of a March 1999 VA exam notes that the Veteran 
complained of difficulty sleeping.  A March 1999 mental 
health progress note shows that the Veteran worked full time 
and slept poorly.  He had no suicidal or homicidal ideation.  
The assessment was, "stable in context of rather chronic PTSD 
with avoidance and hyperarousal leading to unhealthy level of 
isolation."

In August 1999 he reported lapses at work due to sleep 
difficulties.  In November 1999 he indicated he changed his 
schedule to accommodate his sleep problems.  In January 2000, 
he reported he was working flexi time due to his sleep and 
psychiatric problems.  His employer was letting him take 
breaks during evening work hours.  

A February 2000 VA progress note shows that the Veteran 
continued to have chronic anxiety and fatigue, and 
significant social isolation (although he did still work).  
His mood was mildly depressed and anxious, he had no suicidal 
or homicidal ideation and was alert and oriented times three.  
Judgment was good.  He continued to be discouraged by his 
lack of promotion and under-employment, given his education 
and experience.

A March 2000 VA exam report notes that the Veteran 
experiences poor sleep with difficulty falling asleep and 
extreme fatigue during the day, nightmares about the war, 
chronic anxiety, hypervigilance, irritability, difficulty in 
crowds, poor concentration, weight gain, and an increase in 
social isolation.  The Veteran described his mood as "better 
since I'm on the Zoloft."  The Veteran was alert and oriented 
times three.  His affect was appropriate and full range.  
Thought content was negative for suicidal ideation, homicidal 
ideation, or psychotic symptoms.  The impression was PTSD; 
rule out major depression, chronic.  The GAF score was 55.  
The examiner opined that the Veteran's experience during the 
Gulf War appears to have left him with mild PTSD.  His 
symptoms include hypervigilance, poor concentration, 
irritability, and some increased difficulties in socializing.  
These symptoms have made it more difficult for him to 
function in the workplace and in social settings, and may 
have contributed to his inability to reach his full potential 
in the workplace.

A September 2000 VA mental health progress note states that 
the Veteran's chronic anxiety and social avoidance remained.  
He was oriented times three, alert, euthymic but flat at 
times, and his judgment was good.

A March 2001 VA mental health progress note reflects that the 
Veteran presented with tension, anxiety, social isolation, 
and concerns with physical ailments.  He had no harmful 
ideations toward others or himself, and was engaging and 
pleasant during the appointment.  He was noted to be pursuing 
work that would allow for his lower tolerance for stress and 
his need for a peaceful environment.  His stress symptoms 
were noted to be manageable; but he continued to work below 
his historic performance and education, all of which is 
explained by adjustment difficulties.

A November 2001 VA mental health progress note states that 
the Veteran appeared fatigued but was able to engage in 
discussion.  His affect was full range but he was noted to be 
socially isolated and intolerant of extra stresses and 
strains at work.

A March 2002 VA mental health progress note states that the 
Veteran continued to have poor toleration of his stressors in 
a work setting.  He experienced hyperarousal and avoidance 
and had nightmares.  On examination he was alert and oriented 
times three.  He did not have suicidal or homicidal ideation.  
His social support was noted to be limited due to isolation 
and chronic fatigue.

A March 2002 primary care telephone note states that the 
Veteran continued to suffer from hyperarousal, anxiety, and 
avoidance due to his PTSD.  He was noted to be unable to work 
due to his PTSD.

A January 2003 VA mental health progress note states that the 
Veteran reported symptoms of PTSD and depression, to include 
intrusive thoughts, nightmares about being in the desert, 
avoidance of flying overseas after the war, feeling distant 
from others, irritability, not sleeping enough, and 
intermittently having a depressed mood (which fluctuates from 
euthymic to mild depression).  There were no other anxiety or 
psychotic symptoms.  The Veteran's affect was constricted.  
His mood was euthymic.  He had coherent thought process and 
did not display any suicidal or homicidal ideation.  His 
insight and judgment were good.  The assessment was PTSD 
symptoms, chronic, and chronic fatigue.

A February 2003 letter from a VA physician notes that the 
Veteran has a history of PTSD and depression.

A March 12, 2003, letter from a VA physician notes that the 
Veteran was being seen for PTSD and depression.  The 
Veteran's PTSD symptoms were noted to include nightmares, 
intrusive thoughts of his trauma, avoidance of flying 
overseas, trying to avoid thoughts of trauma, feeling 
foreshortened sense of future, irritability, shortened sleep 
time, survivor guilt, hyperstartle, and hypervigilance.  The 
physician noted that these symptoms have led to impairment in 
the Veteran's occupational and social functioning.  The 
Veteran had a small circle of close friends but he remained 
protective of his own feelings.  It was also noted that the 
Veteran was dealing directly with the public at his job with 
an airline company; however, he had been out of work since 
December 2001.

The report of a March 2003 VA examination notes the Veteran's 
complaints of nightmares every night, intrusive thoughts of 
trauma over the Gulf War, avoidance of flying overseas after 
the Gulf War, trying to avoid thoughts of the trauma, feeling 
a foreshortened sense of the future, irritability, shortened 
sleep time, survival guilt, hyperstartle, hypervigilance, and 
feeling tired and fatigued.  The Veteran was noted to 
function well socially when he is around limited groups of 
people, but he has difficultly when there are many people.  
The examiner noted that the Veteran is very personable and 
has a winning personality.  The Veteran worked at an airline 
until he was granted leave for disability in December 2001.  
His work at a ticket counter of an airline was 
extraordinarily stressful and it was difficult to deal with 
the anger and frustration of the general public in this 
capacity.  The Veteran had been unemployed since December 
2001.  The Veteran was noted to currently be working to start 
a business for Vietnam era disabled Veterans.  He had a 
business that had now been certified by the small business 
association; the business involved airplanes and flying.  His 
current abilities include talking with people on the phone, 
traveling somewhat, negotiating and brokering different 
deals.  He enjoyed this; however, he was making no money.  

On mental status examination, the Veteran was calm and 
cooperative.  He established good eye contact.  His speech 
was normal and his affect was constricted with no lability.  
It was also consistent with his thought content.  His mood 
was anxious.  His thought process was logical and coherent.  
He had no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and no delusions.  He was alert and 
oriented as to person, place, day and date.  His insight and 
judgment were good.  The diagnosis was chronic adjustment 
disorder consistent with PTSD symptoms.  The GAF score was 
55.  The examiner opined that if the business the Veteran 
spoke of took off, his prognosis was good.

VA treatment records thereafter continue to show similar 
complaints related to the conflict between his desire for 
isolation and job-related stress.  In August 2005, he was 
having difficulty getting his business off the ground due to 
time constraints.  He reported dreams of Iraq, irritability 
and startle response.  Mental status examination showed him 
to be talking openly, his mood was both euthymic and 
irritable, waxing and waning.  Thought content showed no 
homicidal or suicidal ideations.  Thereafter, in 2006 he 
appeared tired and discouraged due to the business and 
financial concerns.  In December 2006 there was reported 
improved sleep.  The Veteran hoped to get his commercial 
pilot license but was substitute teaching as had been noted 
in July 2006.  

In August 2007, the Veteran was working 21 hours per week for 
an airline and having a difficult time with his schedule, 
occasionally working overtime.  He reported chronic fatigue 
and noted he would rather track packages than perform his 
current job at the counter dealing with the public.  His mood 
was euthymic and there were no homicidal or suicidal 
ideations.  In May 2008 the GAF score was 65.  He reported 
financial trouble but noted being surrounded by a group of 
close friends.  In April 2009 he reported experiencing grief 
after ending a personal relationship but noted he felt the 
support of his church.  

The Veteran was afforded a VA psychiatric examination in 
March 2009.  The examiner noted the Veteran's history.  The 
Veteran complained of poor sleep, nightmares, chronic 
fatigue, chronic pain, and loss of interest in previously 
satisfying activities.  The Veteran reported he was no longer 
taking Zoloft or any other psychiatric drug because he found 
them ineffective.  The Veteran reported he had a Masters 
Degree and an MBA.  He had been engaged twice but never 
married.  He reported he worked in human resources at 
Mitsubishi for 8 years until he was fired in 1997.  From 1997 
to 2002 he worked for Virgin Atlantic Airlines as a 
reservationist but was let go in what was described as a 
constructive discharge.  He was presently substitute 
teaching.  

Mental status examination revealed the Veteran to be casually 
dressed and groomed, appearing his age and 30 pounds over 
ideal body weight.  Speech was fluent with normal rate and 
rhythm.  His fund of knowledge was above average, and thought 
processes were goal directed and organized.  Mood was 
slightly flat, affect was calm and there were no memory 
deficits.  The Veteran reported that concentration and 
attention were sometimes poor.  There were no paranoid, 
delusional, homicidal or suicidal thoughts.  

The examiner commented that the Veteran's psychiatric 
disorder had a negative impact on his ability to sustain 
full-time employment.  Although not impaired in carrying out 
activities independently, the Veteran was underemployed, 
isolated and unable to function comfortably in interpersonal, 
social or work settings.  The examiner felt it was more 
likely than not that the Veteran would not be able to sustain 
full time employment due to his age and history of job loss 
due to psychological factors.  The GAF scores were 48 
currently and 50 for the past year.  

On review of the evidence above, the Board finds the 
occupational and social impairment from the Veteran's 
psychiatric symptoms most closely approximates the reduced 
reliability and productivity required for a 50 percent rating 
at all times relevant to this claim for increase.  Therefore, 
an increased rating to 50 percent is warranted as to the 
period prior to March 12, 2003.  In this regard, the Board 
notes that anxiety, disturbances of motivation and mood, and 
flattened affect were all noted on the March 2003 VA 
examination and in the VA examiner's March 2003 letter.  In 
addition, the Veteran reported repeated difficulty in 
establishing effective work and social relationships.  

In reaching this decision, the Board has considered the GAF 
scores assigned during the period in question.  As noted, the 
Veteran's GAF scores during this period ranged from 45 to 60.  
Most of the assigned scores were between 50 and 55.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  A score of 61-70 is indicated where there are, 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.

For the most part, the GAF scores are indicative of moderate 
to serious impairment.  They also support a finding that the 
disability is productive of reduced reliability and 
productivity.

The Board has further determined that a rating in excess of 
50 percent is not in order at any time during the period of 
this claim because the occupational and social impairment 
from the disability has not more nearly approximate the 
deficiencies in most areas required for a higher rating.  In 
this regard, the Board notes that the evidence fails to show 
that the Veteran's psychiatric disorder is productive of any 
of the symptoms associated with a rating in excess of 50 
percent.  In addition, the record reflects that the Veteran 
has maintained on going albeit not wholly consistent 
employment.  As shown in the March 2009 examination and 
recent treatment records, the Veteran's psychiatric disorder 
had a significant impact on employment but did not preclude 
industrial activity.  Despite medical opinions, the Veteran 
did actually continue to work or perform work like activity 
throughout most of the appeal period.  When he lost his job 
at the airline, he was forming his own business.  Thereafter, 
he worked for another airline part time.  He also substitute 
teaches as needed.  Thus, the Veteran demonstrated that he 
remained capable of industrial activity.  The Board 
acknowledges that the 48 GAF scores assigned during the 2009 
examination is indicative of serious impairment, but serious 
impairment does not correlate to any specific rating and the 
evidence as a whole shows that the disability is not 
productive of greater social and occupational impairment than 
that contemplated by a 50 percent rating.  Also noted is the 
GAF score of 65 in May 2008.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating for any portion of the 
period on appeal, but has found none.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also specifically considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  Though he 
has been described as underemployed for his educational 
level, he continues to work on an ongoing part-time basis as 
a substitute teacher despite his disability and showed the 
capacity for industrial activity throughout the appeal 
period.  There is no indication or allegation that he is 
unable to perform the activities associated with this job.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 50 percent rating.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's psychiatric 
disability warrants a 50 percent rating, but not higher, 
throughout the period of this claim, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


